DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 were previously pending.  Claims 1, 5-6, 8-10, and 12-13 were amended, and claims 2-4 were canceled in the reply filed July 22, 2022.  Claims 1 and 5-13 are currently pending.

Response to Arguments
Applicant's amendment to the Title overcomes the objection to the Specification and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims do not recite an abstract idea.  "In the present application, the user interface is improved and server load is reduced, as stated in the application itself."  Remarks, 13.  "The computer structure of the application improves a user interface such that the user searches less due to the improved user interface and also reduces server load.  Spec. ¶¶ [0164-0166]."  Remarks, 15.  The passages that support this technical improvement are brief and conclusory.  See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").  The passages provide more detail on abstract customer improvements to the commercial process or travel shopping.  See ¶ 0164 ("convenience of the user interface can be enhanced," eliminating "waste time and effort to return to the original page or move to another page").  "[I]mproving a user's experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality." Customedia Technologies v. Dish Network, 951 F.3d 1359, 1365 (Fed. Cir. 2020).  "[T]o be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself."  Id. (emphasis added). 
Applicant also analogizes the claims to those in Core Wireless.  Remarks, 15-16.  The court in Core Wireless emphasized two aspects of the improved interface that contributed to eligibility: that the application summary can be reached directly from the menu, and that the application summary is displayed while the applications are in an un-launched state. Core Wireless Licensing S.A.R.L. v. LG Electronics, 880 F.3d 1356, 1362-63 (Fed. Cir. 2018).  This improved aspects of using specifically small-screen devices which are technologically limited in their display capabilities.  The Remarks do not set forth any similar technical aspects of the claimed invention.  Rather, they merely describe the abstract idea and routine computer elements/functions.  The court also noted the lack of any analog to these concepts outside of mobile devices (i.e., an abstract index would not contain such relationships with the application menu and launch state).  Id. at 1360, 1362-63.  Here, in contrast, a generic computerized device already has the ability to save, retrieve, and display data exactly as these functions are set forth in the claim, and these are the only capabilities implicated in the purported improvement. They do not set forth any solutions technologically-specific problems similar to those found in Core Wireless.  A non-technological implementation of hotel shopping would also be improved by Applicant's invention.  By keeping records of a travel shopper's previous searches, a travel agent would save time and effort in asking for them again.  Thus, it cannot be said that this improvement is particular to computers or any other technical field.  
Applicant also argues that the claims integrate the abstract idea into a practical application.  "Computer search is a technical field, and embodiments of the application improve computer search."  Remarks, 17.  Searching for hotel accommodations squarely fits within the abstract category of certain methods of organizing human activities, and it does not lose its abstract nature merely by performing it on a generic computer.  The conclusory references to reduced server load are not persuasive for the same reasons as above.  
Applicant also argues that the claims recite "significantly more" than the abstract idea, but does not specifically identify which elements of the claim are additional elements beyond the abstract idea.  See Remarks, 18-19.  Saving a previous search for a hotel and returning updated availability based on it is not an additional element, but instead describes commercial practices.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  The claim does not set forth a technological solution to a technological problem for the reasons above.  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1 and 5-13, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  


MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including executing a hotel search based on a search condition input by a user at a first time when the user accesses a search system, wherein the search condition includes a designated date that is designated by the user; viewing a hotel selected by the user from among search results at the first time; recording the viewed hotel and the search condition used in the hotel search in association with each other at the first time; determining presence or absence of stock based on stock information on the designated date of the search condition associated with the viewed hotel, at a second time when the user comes back to the search system; displaying a hotel image of the viewed hotel at the second time; and displaying, in association with the hotel image, information indicating presence or absence of stock of the designated date at the second time.
This qualifies as a method of organizing human activities because it recites collecting, analyzing, and outputting information about the hotel searching and travel planning behaviors of people (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including advertising, marketing or sales activities or behaviors; business relations)).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring hotel information presented to a user based on, e.g., user search condition data, user hotel viewing data, and hotel stock data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing hotel information, then displaying the results; Intellectual Ventures I LLC v. Erie Idem. Co., 850 F.3d 1315 (2017)—creating an index and using that index to search for and retrieve data, similar because at another level of abstraction the claims could be characterized as creating records of previous searches and using those records to search for and retrieve data).  
These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (generic search system, processor, storage, non-transitory computer-readable information storage medium, computer—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data), employing the computer as a tool.  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (generic search system, processor, storage, non-transitory computer-readable information storage medium with a program, computer—see published Specification ¶¶ 0048-52 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  Claim 7 recites "the at least one processor is configured to: determine whether a processing load of a computer that controls the display is equal to or larger than a threshold value; and cause the computer to execute display control based on the stock information when it is determined that the processing load is smaller than the threshold value," but this is another general link to a technological environment and lacks a specific nexus with the abstract idea—it is tangential extra-solution activity that does not have any significant relationship with the abstract idea.  See MPEP 2106.05(g).
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (the limitations of claim 7), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0260-65 discussing it at a high level of generality).  See also Garbow 2008/0027967 (Reference D of the PTO-892 part of paper no. 20220216) noting that processing loads over or under a threshold can be determined via "traditional system resource measuring software, such as Microsoft Windows Task Manager" (¶ 0053, emphasis added).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al., U.S. Pat. Pub. No.  2017/0039619 (Reference A of the PTO-892 part of paper no. 20220216) in view of Fishberg, U.S. Pat. Pub. No.  2016/0225108 (Reference A of the attached PTO-892).
As per claim 1, Barraud teaches a system comprising at least one processor (¶ 0029) configured to: execute a hotel search based on a search condition input by a user at a first time when the user accesses a search system, wherein the search condition includes a designated date that is designated by the user (¶¶ 0036, 53, 66, see also ¶¶ 0026, 38—designated dates); view a hotel selected by the user from among search results at the first time (¶¶ 0036, 66); record in a storage the viewed hotel and the search condition used in the search in association with each other at the first time (¶¶ 0037, 69). 
Barraud does not explicitly teach the following, which is taught by Fishberg: to determine presence or absence of stock based on stock information on the designated date of the search condition associated with the viewed hotel, at a second time when the user comes back to the search system (¶¶ 0050-51, 77); display a hotel image of the viewed hotel at the second time (Figs. 16, 23); and display, in association with the hotel image, information indicating presence or absence of stock of the designated date at the second time (¶ 0077, Fig. 23).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Fishberg—namely, so that the user does not have to reenter data and can see updated availability.  Moreover, this is merely a combination of old elements in the art of reservations.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results (see Barraud ¶¶ 0037, 69—the unmodified system already stores past searches for other purposes).
As per claim 8, Barraud in view of Fishberg teaches claim 1 as above.  Barraud further teaches the at least one processor is configured to perform display control based on another date for which there is stock when the stock information on the designated date indicates that there is no stock (¶¶ 0036, 66—display available inventory for selected date/location).
As per claim 9, Barraud in view of Fishberg teaches claim 1 as above.  Fishberg further teaches when the hotel image is selected by the user, the at least one processor enables the viewed hotel to be displayed based on the search condition associated with the viewed hotel (¶¶ 0078-80; Figs. 16, 23), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above.
As per claim 10, Barraud in view of Fishberg teaches claim 1 as above.  Barraud further teaches the at least one processor is configured to perform display control based further on information on reservation content of a hotel reserved by the user (¶¶ 0037, 69).
As per claim 12, Barraud in view of Fishberg teaches a method comprising: steps implementing the functions of analogous claim 1 (see above). 
As per claim 13, Barraud in view of Fishberg teaches a non-transitory computer-readable information storage medium for storing a program for causing a computer to: perform steps implementing the functions of analogous claim 1 (see above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Fishberg as applied to claim 1 above, further in view of Harris, U.S. Pat. Pub. No.  2012/0136682 (Reference B of the PTO-892 part of paper no. 20220216).
As per claim 5, Barraud in view of Fishberg teaches claim 1 as above.  Barraud further teaches the sub-item is a designated date (¶¶ 0026, 38) but does not explicitly teach the at least one processor is configured to preferentially display the viewed hotel when a state in which there is no stock of the sub-item is changed to a state in which there is stock of the sub-item; which is taught by Harris (¶ 0056, see also ¶ 0024—hotels).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Harris—namely, to provide real-time refreshes of available inventory.  Moreover, this is merely a combination of old elements in the art of travel/reservation searching.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Fishberg as applied to claim 1 above, further in view of Cheng, 2018/0130149 (Reference C of the PTO-892 part of paper no. 20220216).
As per claim 6, Barraud in view of Fishberg teaches claim 1 as above.  Barraud further teaches to perform display control based on the stock information (¶¶ 0036, 53, 66).  Barraud does not explicitly teach the at least one processor is configured to: determine whether the designated date has elapsed, and perform display control based a determination result; which is taught by Cheng (¶¶ 0053-57).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Cheng—namely, to limit display to valid, unexpired offers.  Moreover, this is merely a combination of old elements in the art of travel/reservation searching.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Fishberg as applied to claim 1 above, further in view of Garbow, et al., U.S. Pat. Pub. No. 2008/0027967 (Reference D of the PTO-892 part of paper no. 20220216). 
As per claim 7, Barraud in view of Fishberg teaches claim 1 as above.  While Barraud teaches display control based on the stock information as above, it does not explicitly teach the at least one processor is configured to: determine whether a processing load of a computer that controls the display is equal to or larger than a threshold value; and cause the computer to execute display control when it is determined that the processing load is smaller than the threshold value.  However, this is taught by Garbow (¶¶ 0053, 58-59).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Garbow—namely, to limit showing resource intensive results to when the client is capable of handling them.  Both Barraud and Garbow deal with returning search results, and one skilled in the art would have recognized that using this technique would improve the system of Barraud due to their similar purposes and functions.  Moreover, based upon the level of skill displayed in the references, modifying Barraud's system in such a manner could have been implemented through routine engineering producing the predictable result of a reservation search system that better conserves processing power.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barraud, et al. in view of Fishberg as applied to claim 1 above, further in view of Oztekin, et al., U.S. Pat. Pub. No.  2013/0124564 (Reference E of the PTO-892 part of paper no. 20220216).
As per claim 11, Barraud in view of Fishberg teaches claim 1 as above.  Barraud does not explicitly teach when the search condition input by the user is changed, the at least one processor performs display control based further on the changed search condition; which is taught by Oztekin (¶ 0098).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Oztekin—namely, to adapt the display presented in accordance with the user's requirements.  Moreover, this is merely a combination of old elements in the art of travel/reservation searching.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628